Citation Nr: 1042195	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-32 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and three friends

ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to June 1976.  
[He also an additional period of active duty service from June 
1990 to January 2002 that was found dishonorable for VA purposes.  
Specifically, a November 2007 RO administrative decision found 
that the period of service from June 1990 to January 2002 was 
dishonorable and a statutory bar to VA benefits.]  

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Columbia, 
South Carolina (RO).  

In March 2010, the Veteran testified at a videoconference hearing 
conducted before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of that hearing has been associated with 
the claims folder.  

The appeal is being REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

The Veteran is seeking service connection for right hip, left 
hip, low back, and right knee disorders.  Based upon its review 
of the Veteran's claims file, the Board finds there is a further 
duty to assist the Veteran with his claims herein.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for VA to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, 
which requires that the evidence of record "indicates" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. App. at 
83.

The Veteran had honorable active service from May 1973 to June 
1976.  He also had a period of service from June 1990 to January 
2002 but that period of service was discharged under conditions 
other than honorable.  As noted above, a November 2007 RO 
administrative decision found that the period of service from 
June 1990 to January 2002 was dishonorable for VA purposes.  
Consequently, the period of service from June 1990 to January 
2002 is not recognized for VA compensation benefits purposes, 
insofar as VA disability compensation is not payable based on 
this period of service.  See 38 U.S.C.A. §§ 101(2), 101(18) (West 
2002); 38 C.F.R. § 3.12(a) (2010).

The Veteran claims he currently has degenerative arthritis in the 
bilateral hips, low back, and right knee due to his military 
service that required vigorous physical training.  With respect 
to the Veteran's claim for a right knee disorder, the Veteran 
contends that, although he had injured his right knee prior to 
the honorable period of service, he was fit for military duty at 
the time of commencing his active duty service.  Indeed, an in-
service February 1974 report of medical examination noted no 
abnormalities with regard to his right knee.  The Veteran claims 
that his right knee condition deteriorated as a result of his 
military service such that it required a total knee replacement.  

The medical evidence of record shows that status post bilateral 
hip replacement, lumbar disc disease with sciatica, and right 
knee arthritis have been diagnosed.  In addition, a June 2009 
medical opinion letter from Dr. R.W. stated 

After, careful evaluation of both his military 
and civilian medical records, dating back to his 
initial entry into the U.S. Army as an R.O.T.C. 
cadet in 1971 and through his current status as 
of 2008, it is my professional belief, as well 
as that of my colleagues, that there is a 50/50 
[percent] chance that his deteriorating medical 
condition identified as degenerating arthritis 
was heightened by his military service over 29 
and a half years and is service connected.

While this medical opinion links the Veteran's disorders 
affecting bilateral hips, low back, and right knee to his entire 
29 years of military service, it does not indicate whether any 
degree of these current disorders are related to the Veteran's 
honorable period of service alone.  In short, the Board finds the 
medical evidence inconclusive as to whether the Veteran's current 
disorders affecting the bilateral hips, low back, and right knee 
joints are consistent with the military duties from his honorable 
period of service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that the Board is prohibited from substituting 
its own medical judgment in place of the opinions of competent 
medical professionals).

In this regard, the Board notes that the Veteran has never been 
afforded a VA examination in conjunction with these claims.  
Thus, the Board finds that a VA examination is necessary to 
adequately decide the merits of the claims here.  

Additionally, on remand, the RO should also take the opportunity 
to obtain any recent VA or private treatment records relevant to 
the claims on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for his hips, low back, 
and right knee disorders.  The RO must then 
obtain, and associate with the claims folder, 
copies of all referenced previously 
unobtained records.  

All attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the Veteran and 
(a) identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim, 
and (d) inform him that he is ultimately 
responsible for providing the evidence.  The 
Veteran and his representative must then be 
given an opportunity to respond.

2.  After these records are obtained to the 
extent available, the RO must afford the 
Veteran an appropriate VA examination to 
determine whether the Veteran currently has 
bilateral hip, low back, and right knee 
disorders and the etiology of any current 
hip, low back, and right knee disorder found.  
The claims file must be provided to and 
reviewed by the examiner, to include a copy 
of this Remand.  Any indicated diagnostic 
tests and studies must be accomplished.  All 
pertinent symptomatology and findings must be 
reported in detail.  

Following a review of the claims folder 
(including the medical records and lay 
statements-including hearing testimony-
contained therein), as well as an examination 
of the Veteran, the examiner must identify 
any (left and right) hip, low back, and/or 
right knee disorder(s) found.  

For each identified (diagnosed) left and/or 
right hip and low back disorder(s), the 
examiner must provide an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that such disorder(s) had its clinical onset 
during the Veteran's honorable period of 
service (from May 1973 to June 1976) or is 
otherwise related to, or consistent with, 
that period of active duty.  In answering 
this question, the examiner should address 
the Veteran's assertions of that the rigorous 
physical duties of honorable service caused 
him to develop left and right hip and low 
back disabilities.  

With regard to the Veteran's right knee, the 
examiner must state whether any right knee 
disorder pre-existed the Veteran's honorable 
period of service (from May 1973 to June 
1976).  If a disorder is found to have pre-
existed his honorable period of service, the 
examiner must state the evidence upon which 
this opinion was made.  The examiner must 
then express an opinion as to whether that 
pre-existing disorder was permanently 
aggravated beyond its natural progression by 
honorable period of service.  If any right 
knee disorder currently diagnosed is found 
not to have pre-existed honorable period of 
service, the examiner must state whether that 
currently diagnosed right knee disorder at 
least as likely as not, i.e., a 50 percent 
probability or greater, had its clinical 
onset during the Veteran's honorable period 
of service (from May 1973 to June 1976) or is 
otherwise related to that period of active 
duty.  

A complete rationale for all opinions must be 
provided.  If any requested opinion cannot be 
made without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
prepared must be typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for any 
scheduled examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims on appeal must be readjudicated.  If 
any of the claims remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


